UNCLASSlFlED//FOR PUBLlC RELEASE _ w
»=n.eo w\Th Th~=

count \IRWFF\¢E*-
-e:-:eae'-r- "`:`;' 2‘,-,- f

UNITED STATES DISTRIC'I` COURT
FOR THE DISTRICT 0F COLUMBlA

MAHMOAD ABDAH, et al.,
Petitioners,

v, Civil Action No. 04-1254 (HHK)

BARACK H. OBAMA, et al,

Respondents.

MEMORANDUM OPINlON
Yasein Khasem Mohammad Esmail (ISN 522), a Yemeni citizen, was taken into custody
in Afghanistan in late 200l. The United States has held him at the naval base detention facility
in Guantanazno Bay, Cuba since May 2002. Contending that he is unlawfully detained, Esmail
has filed a petition for a writ of habeas corpus. Respondents in this case, President Barack H.
Obama and other high-level officials in the United States Govemment, argue that Esmail is
lawfully detained and should remain in U.S. custody. The parties filed cross-motions for
judgment on the record and appeared before this Court for a hearing on the merits of Esmail’s
petition on March 9, l0, and l l, 2010. Upon consideration of the motions and the evidence
presented at the merits hearing, the Court concludes that respondents have demonstrated that the
detention of Petitioner Esmai| is lawful. Therefore, Esmail‘s petition shall be denied.
I. LEGAL STANDARDS
A. Scope of the Government’s Detention Authority
The Authorization for Use of Military Foroe ("AUMF"), Pub. L. No. 107-40, l 15 Stat.

224 (200l), authorizes the Ptesident to "use all necessary and appropriate force against those

UNCLASSlFlED//FOR PUBLlC RELEASE

 

UNCLASS|FlED//FOR PUBL|C RELEASE

*SE€RE‘P'

nations, organizations, or persons he determines planned, authorized, committed, or aided the
terrorist attacks that occurred on September 1 l, 2001 , or harbored such organizations or persons,
in order to prevent any future acts of intemational terrorism against the United States by such
nations, organizations, or persons." Pub_ L. 107-40, § 2(a), 115 Stat. at 224. The U.S. Supreme
Court has held that the District Court for the District of Columbia has jurisdiction over petitions
for writs of habeas corpus brought by detainees held at Guantanarno Bay pursuant to the AUMF.
See Boumedierze v. Bush, 128 S. Ct. 2229, 2274 (2008); Rasul v. Bush, 542 U.S. 466, 483-84
(2004). The Supreme Court has provided "scant guidance," however, as to whom respondents
may lawfully detain under the statute. AI-Bihani v. Obama, 590 F.3d 866, 870 (D.C. Cir. 20l0)
(noting that the Supreme Court has "consciously le[fi] the contours of the substantive and
procedural law of detention open for lower courts to shape in a common law fashion" (citing
Hamdi v. Rumsfeld, 542 U.S. 507, 522 n.l (2004) (plurality opinion of O’Connor, j .);
Boumediene, 128 S. Ct. at 2276)).

ln the absence of controlling law goveming the question of by what standard to evaluate
the lawfulness of the detention of the individuals held at Guantanarno Bay, the Court shall rely
on the reasoning of other judges of this Court who have thoroughly and thoughtfully addressed
this issue. Accordingly, as judge Bates ruled in Hamlily v. Obama, 616 P. Supp. 2d 63 (D.D.C.
2009), the govemment may detain "those who are ‘part of‘ the ‘Taliban or al Qaida forces,"’ r'd.
at 69-70,' and as judge Walton ruled in Gherebi v. Obama, 609 F. Supp. 2d 43 (D.D.C. 2009),

"[t]he key question is whether an individual ‘receive[s] and execute[s] orders’ from the enemy

' “lt is not in dispute that Al Qaeda is the organization responsible for September

ll," Al-Bihanr', 590 F.3d at 873, and is therefore among the entities to which the AUMF refers.

2
-seener

UNCLASS|FlED//FOR PUBL|C RELEASE

UNCLASS|FlED//FOR PUBLlC RELEASE

'S'BCR‘|"

force’s combat apparatus," id. at 69 (alterations in on'ginal).
B. Burden of Proof

As stated in the Amended Case Management Order that governs this case, "[t]he
government bears the burden of proving by a preponderance of the evidence that the petitioner’s
detention is lawful." In re Guantanamo Bay Litig., Misc. No. 08~442, CMO § II.A (Nov. 6,
2008). Accordingly, Esmail need not prove that he is unlawfully detained; rather, respondents
must produce “evidence which as a whole shows that the fact sought to be proved," that Esmail
was part of Al Qaeda, "is more probable than not." United States v. Mathis, 216 F.3d 18, 28
(D.C. Cir. 2000) (quoting United States v. Momague, 40 F.3d l25l, 1255 & n.2 (D.C. Cir.
l994)); see also AI-Biham`, 590 F.3d at 878 (rejecting Guantanarno Bay detainee’s argument that
use of the preponderance of the evidence standard in his habeas case was unconstitutional). Or1ly
if respondents meet this burden may the Court deny Esmail‘s petition.

C. Evidentiary issues

The Court notes at the outset two issues regarding the evidence in this case.

First, as explained in the Court’s order of August 26, 2009 [#606], the Court has
permitted the admission of any hearsay evidence the parties seek to present and considers at this
merits stage the accuracy, reliability, and credibility of the evidence on which the parties rely to
support their arguments This approach is consistent with a directive from the D.C. Circuit. See
Al~Bihani, 590 F.3d at 879 ("[T]he question a habeas court must ask when presented with
hearsay is not whether it is admissible-it is always admissible-but what probative weight to
ascribe to whatever indicia of reliability it exhibits."). The Couzt’s assessment of the weight

properly accorded to particular pieces of evidence appears throughout this memorandum opinion.

UNCLASS|FlED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

'SE€R'EI`-

Second, the nature of the evidence before the Court is atypical of evidence usually
presented in federal actions. Respondents have offered a variety of types of documents produced
and used by govemment intelligence agencies that are not the direct statements of the individuals
whose personal knowledge they retlect. Several of the crucial pieces of evidence in this case are
intelligence information Reports ("IlRs"), Sumrnary interrogation Reports ("SIRs”), Field
Do¢um¢ncs (“FD-zozs"_ mts are D¢pamn¢nr of
Defense documents for recording information derived from human sources.

 
 
  FD-302s are forms completed by FBI
agents summarizing interviews.  

ll. ANALYSIS

Esrnail, or ISN 522,2 grew up in a village near Ibb, Yemen, where his family had a sheep
farm In approximately l998, he graduated from a high school in Ibb, where he had studied
islamic law. In 1999, upset that he was not able to marry a particular woman, Esmail left home
and traveled to Afghanistan. lt is undisputed that while there, he stayed in guesthouses and
attended training camps at which he leamed to use weapons and employ warfare techniques. The
parties also agree that Esmail was held in United States custody at a detention facility in Bagram,
Afghanistan beginning in january 2002, was transferred to another detention facility in

Kandahar, Afghanistan on February 2, 2002, and has since Ma 002 been detained at

2 ISN stands for Intemment Serial Number. See joint Exhibit (“JE") 28 at l. Each
detainee at Guantanamo Bay has been assigned with such a nurnber.
4
'S'E€RE‘}`-

UNCU\SS|FlED/IFOR PUBL|C RELEASE

UNCLASSlFIED//FOR PUBL|C RELEASE

'S'E€'R!H'

Guantanamo Bay. The parties disagree, however, as to what occurred between the September ll
attacks on the United States and Esmail‘s initial detention and as to whether Esmail‘s actions in
Afghanistan amount to his having been part of Al Qaeda.

Pursuant to an order of the Court, the parties identified the issues in dispute to be
addressed at the merits hearing and structured their presentations to address each issue in tum
during the hean'ng. This opinion first addresses the reliability of statements Esmail made to
interrogators while in U.S. custody and on which respondents rely heavily to make their case,
then addresses each contested issue, and finally considers the reliable evidence as a whole to
explain the Court’s conclusion that respondents have demonstrated by a preponderance of the
evidence that Esmail was part of Al Qaeda.

A. Reliabillty of Esmail’s Statements to His interrogators

Respondents base their argument that Esmail is lawfully detained in significant part on
statements Esmail made to interrogators and in declarations submitted to the Court. Esmail
argues that the Court should disregard the statements he made while in U.S. custody at Bagram

and in Kandahar because, he alleges, they are the product of coercive abuse.’ Respondents

3 The Court agrees with Esmail‘s underlying legal argument: statements that are the

product of torture are unreliable. See Mohammed v. Obama, 2009 WL 4884l94, at *23 (D.D.C.
Dec. 16, 2009) ("[R]esort to coercive tactics by an interrogator renders the information less likely
to be true." (citing Lr°nkletter v. Walker, 381 U.S. 618, 638 (l965))). To determine admissibility
in analogous situations in criminal cases, courts assess the voluntariness of statements made after
the application of coercive techniques based on a totality of the circumstances test. !d. (citing
United States v. Karake, 443 F. Supp. 2d 8, 87 (D.D.C. 2006)); see also Schneck!oth v.
Bustamome, 412 U.S. 2l8, 226 (l973) ("ln detennin`mg whether a defendant’s will was
overbome in a particular case, the Court has assessed the totality of all the surrounding
circumstances."). Judges of this Court have adopted this test in the cases of Guantanamo Bay
detainees seeking release. See, e.g., Mohammed, 2009 WL 4884194, at *23; Anam v. Obama, -
F. Supp. 2d _, 2010 wL 58965, ar *4 (D.D.C. ran. 6, 2010).

5
-seen-rarrv-

UNCLASS|FlED//FOR PUBL|C RELEASE

UNCLASSlF|ED//FOR PUBLlC RE LEASE

'S'E€Rf‘¥'

dispute the credibility of Esmail‘s allegations of torture. The Court concludes that although it is
likely some abuse of Esmail occurred, it is appropriate, for reasons that shall be explained, to
take Esmail’s statements into account in evaluating the respondents’ justification for his
detention.

l. A|legations of torture

There is evidence in the record to support the contention that Esmail was subjected to
mistreatment while in United States custody.

a. CSRT hearing

The earliest indication in the record that Esmail was subjected to abuse while detained by
the United States appears in the summary of his September 2004 testimony before the Combatant
Status Review Tribunal ("CSRT”).‘ At his hearing, he told the Tribunal that once in American
custody, "whenever [the detainees] spoke to the interrogators [they] were punished,” explaining
that he was "hit and tortured" and, specifrcally, "t.hey broke [his] nose." Joint Exhibit ("JE") 60
at 2. Upon arrival at Guantanarno Bay, Esmail alleged, he was hit again, including "on the
shoulder," which was "very painful, it was dislocated or something." Id.

b. Esmail’s January 2009 declaration

Esmail provided a more detailed explanation of the abuse he allegedly suffered in a
declaration dated january 28, 2009 (“First Declaration"). JE 24. He stated that at Bagram, he
was “held outdoors in extremely cold conditions," explaining that "[t]he jurnpsuits and blankets

they gave [the detainees] were not enough because of how freezing cold it was” and the detainees

4

Esmail alleged as early as February 2002 that "the guards beat and tortured him"
while he was held by Afghan soldiers before he was transferred to U.S. custody. JE 8 at 5.

6
-eeea.-Er-

UNCLASSIFlED//FOR PUBL|C RELEASE

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

‘S'ECRB?'

"had no shoes, only socks." Id. 1[ l7. Furthermore, Esmail alleges that American soldiers beat
and kicked him and "stood on [his] back and knees." Id.

Esmail alleged that while detained in Kandahar, he also faced abuse. His mistreatement
there allegedly included "religious abuse, such as disrespecting the Koran and beating or
interfering with [him] as [he] prayed," being "searched and beaten regularly," and receiving
electric shocks. Guards also allegedly forced Esmail "to remain on [his] knees in the heat of
summer," "stripped [Esmail] naked while [his] head was hooded," threatened to shoot him, and
"used dogs frequently to terrorize [him]." Id. 1| 18,

Finally, the declaration indicates that when Esmail arrived at Guantanamo Bay, "guards
threw [him] from the plane up into the air while [he] was still bound and shackled, and [he] fell
to the ground unable to protect [him]self," at which point they "stomped on [him].” ld 11 19. He
allegedly "suH°ered a broken shoulder and tom muscles" as a result of the beatings. Id. During
his time at Guantanarno Bay, he was allegedly made to suffer through "extreme sleep
deprivation; being left in front of a running air conditioner for 18 hours; and unwelcome contact
with a female interrogator." !d. 1 20. He also alleged that at some unspecified time, Amen`can
guards or interrogators broke his nose. Id. 1[ 21 .

c. Esmail’s 2010 declaration

Esmail submitted another declaration to the Court, this one transcribed during in-person
and telephonic conversations with his attorneys that occurred on February 28, March l, and
March 4, 2010 ("Second Declaration"). PE l at l-2; !d., Ex. D. This declaration describes
Esmail’s allegations of abuse in greater detail than is included in the First Declaration.

The Second Declaration contains allegations that while in Afghani custody, Esmail faced

UNCLASS|FlED//FOR PUBL|C RELEASE

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

'B'E€EE"'F'

verbal threats of death from the guards and was at one point held still while "someone put a knife
to [his] throat." PE l, Ex. D 1]1| 13-14. Because tire Afghans "threatened to kill [Esmail] if [he]
did not confess to being a part of Al Qaeda," id. 11 l5, Esrnai| "started inventing things" to
appease them, id. 1'[ l6.

Esmail stated that next, he was held at an Afghani prison in Kabul where at times he was
"in total darkness," id. 11 21, he was given "j ust barely enough food to keep [the detainees] from
dying," id. 1[ 22, and he was "tortured every day," including by having his head "slarnmed . . .
against a cement wall five or six times" every time he was taken to the toilet as well as being
"beat[en] with chains" on "boney areas" of the body, "whipped" on the back with electrical
wires, hit with sticks, and "punched, slapped, and kicked," id. 1| 25. He also alleged that "[a]t
night l could hear the crying, screaming, and meaning of other prisoners being tortured because
the torture room was right above my cell.” Id. 1 28. Because he was afraid for his life, Esmail
allegedly told the interrogators in Kabul lies so that they would stop torturing him. Id. 1| 29.
Esmail stated he was interrogated by an American while at this prison and, on orders from his
Afgliani captors and because guards pointed guns at his head during the interview, he repeated
the same false story he had already told. Id. 1[ 3 l, 34.

While in transit to Bagrarn and upon arrival there, Esmail was allegedly beaten. Because
guards “threw [him] out of the helicopter and onto the ground” while his “hands and feet were
still bound,” Esmail landed on his face and broke his nose. ld. 1| 37. The guards who processed
his entry to Bagram “kicked [him], pointed guns at [him], and stripped [him] naked." Id. 1 38.
In detention there, he was cold and his feet became so swollen that he later had trouble walking.

Id. His first interrogation at Bagram allegedly took place while he was naked and in a ditch used

8
-eEenE-'r=-

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASS|F|EDl/FOR PUBL|C RELEASE

-SE€REI`-

as a toilet. Id. 1 40. During this interrogation, he "repeated the lies that had saved [him] in”
Afghani custody; during later interrogations, he "invented names" of people he had known in
Afghanistan. Id. 11 42, 45. In preparation for his transfer to Kandahar, the guards shackled his
hands, put a wool mask and hood that interfered with his breathing over his head, tied a rope
around his arms in a tight and painful marmer, “hit, slapped, and kicked" him, and put him on a
plane. ld 11 49-50.

Upon arrival at Kandahar, Esmail was allegedly beaten immediately, stripped naked, and
told to make confessions, although he does not recall what he was forced to say. Ia'. 11 52-54.
Other than this first interrogation, "all interrogations took place at night, maybe after 11:00 pm."
Id. 1 57. On one occasion, Esmail allegedly tried to tell his interrogators that the information he
had provided before was false, but guards “buried [him] up to [his] neck" in a hole in the ground
until he resumed telling lies. ld. 1 58.

At Guantanamo Bay, Esmail allegedly again made consistent, untrue statements out of
fear he would otherwise be tortured or abused. Id. 1 59. Thexe too, he was allegedly beaten,
including when he was taken from the plane upon arrival and was hit on his left shoulder. Id. 1
61 .

d. Other sources

Esmail has also submitted documents from a variety of sources that corroborate the
general practice of torture at the U.S. detention facilities in Bagram and Kandahar. See PE 2 at 1
(McClatchy Newspapers article dated October 6, 2009 reporting that "[f|ormer guards and
detainees whom McClatchy interviewed said Bagram was a center of systematic brutality for at

least 20 months, starting in late 2001"); PE 3 at l (New York Times article dated May 20, 2005

9
-seene"l=-

UNCLASSlFlED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

-GE@RE!`-

describing the death of an Afghani detainee at the Bagram detention center and a file containing
"arnple testimony that harsh treatment by some interrogators was routine and that guards could
strike shackled detainees with virtual impunity"); PE 4 at 34-39 (Human Rights Watch report
dated March 2004 describing, inter alia, mistreatment of detainees at Bagram, including their
subjection to sleep deprivation and shackling in painful positions, and at Kandahar, including
kicking and punching); PE 6 at 19, 23 (report of the Human Rights Center at the University of
California, Berkeley and the Intemational 1-Iuman Rights Law Clinic at that institution`s law
school describing the humiliation of detainees brought to Kandahar. where upon arrival they
"were hurled, one by one, into a three-sided sandbag ‘pin-down"’ and mistreatment at Bagram,
where at least some detainees were severely beaten).

Esmail’s allegations and this additional evidence are sufficient for the Court to credit the
proposition that at some point during his time in U.S. custody, Esmail was mistreated.

2. Reasons to doubt the severity of Esmail’s mistreatment

Despite crediting evidence that Esmail was mistreated, the Court finds reason to believe
that Esmail’s descriptions of abuse, particularly the most recent ones made to his attorneys
shortly before the merits hearing, are exaggerated.

a. and’declaratio ns

To rebut Esmail’s allegations, respondents have submitted declarations from two

members of the United States military who were present at the Bagram and Kandahar detention

facilities, respectively, while Esmail was held at each location: and

an interrogator for the United States Army, interviewed Esmail at Bagram

10

UNCU\SS|F|ED//FOR PUBL|C RELEASE

UNCLASS|FlED//FOR PUBL|C RELEASE

'S‘E€RE¥'

Aarbase on January 21, 23, 24, and ;>.s, 2002. JE 59 int 1, 5.’ rn his d¢¢lmrion,rst
described procedures for the arrival of new detainees, which he oversaw. He explained that the
standard procedure when detainees arrived at Bagram was to hood and handcuff them. Id. 1 6.
The hoods served the purpose of preventing detainees from “leaming possible routes of escape or
observing other sensitive areas during transport." Id. Next, detainees were "searched for
weapons by both a pat-down and a visual strip search," ]d. 'l`he declaration also contains
statements regarding the lack of abuse of detainees at Bagram, during interrogations and at other
times. Esserted that "[w]hen [he] interrogated detainees, they were not stripped,
hooded, or shackled" and he "did not threaten the detainees with harm to themselves or to their
families.” ]d. 11 7, 10. He "did not employ any coercive interrogation techniques," nor did he
see any other “interrogators or others employ coercive interrogation techniques.” Id. 1 10.° He
"saw no detainees, including lSN 522, struck, physically punished, or abused during [his] tour at
Bagram." Id. 1 14.’ He further noted that the only injuries he observed were those from which

newly arriving detainees already suffered. Id

5 'I`hese interviews are summarized in SIRs, referenced extensively in Part II.B of

this opinion, on which respondents rely in making their case that Esmail is lawfully detained.

° 3 oted in his declaration that he was conducting interviews in order to
collect information about “potential military targets." JE 50 1 7. Respondents argue that this fact
is significant because it signals that commanders in the United States military believed the
detainee’s statements were reliable enough to take into account in making decisions about
combat. The Court is not persuaded by this argument. The level of confidence the military has
in particular information has no bearing on whether that information meets relevant evidentiary
standards for purposes of this judicial proceeding

7 Mxplained that the detention facility, a converted hangar, was "a large
open space[ wr minimal privacy for someone who would have wanted to use violence against

any of the detainees" and noted that he s ent “12 to 18 hours each day" there. JE 59 1 14. These
assertions support the premise matthew not only how he treated detainees but also
how others behaved toward them.

ll
-seene'r

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

*$EOR¥'
In addition,eclaration indicates that "[t]here were no dogs present" when he

conducted interviews at Bagram. Ial. 1 7. Regarding the temperature at the detention facility,

Hated that "it was chilly" despite having heat because the door of the hangar stayed
open and the floors were concrete. Id. 1 13. He also noted that "[t]o prevent detainees from
using boots as weapons, they were given heavy wool booties equivalent to those that one would
wear as a liner for a heavy hiking boot." Id.

In a supplemental declaration submitted in response to Email’s Second Declaration,

specifically denied "thr[owing] any detainee in a latrine" or ever seeing or "otherwise
obtain[ing] knowledge of, a detainee being thrown in or interrogated in a latrine.” GE l 1 l. He
also explained that the ditch used as a toilet to which Esmail referred in his declaration was
covered with heavy boards or pallets that would have made throwing a detainee into the ditch
“very difficult." Id. 1 2-3.

a Special Agent with the FBI, conducted intake interviews and other
interrogations at the Kandahar detention facility from February 7, 2002 until March 21 , 2002, JE
63 11 l, 3.° He stated in his declaration that he "never used threats, coercive techniques, or
promises with a detainee when conducting interviews, nor [was he] aware that other interrogators
did so." Id. 1 8. Iho "never entered the detention facility" because his interviews of
detainees "took place in a group of tents located approximately 30 ft. to 40 ft. outside of the
detention facility," ia'. 1 6, "never saw any evidence that a detainee at the [Kandahar] facility had

been abused," id. 19. He never saw "detainees without clothing" other than during the intake

An SIR of an interrogationdconducted of Esmail is one of the exhibits on
which respondents rely in this case, Part II.B of this opinion addresses its contents in some
detail.

12
-eeenee\-

UNCLASS|FlED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

~SE€R'E¥-

process, “military dogs being used to threaten any detainee," or “any military personnel or others
interfering with the detainees’ prayer time or disrespecting the Koran." Id. In particular, he
stated that “[d]uring [his] interview of [Esmail] on February 002, [Esmail] did not complain
to [hirn] of mistreatment or abuse while in U.S. custody," “[n]or did observe any
circumstances or conditions to substantiate these allegations of physical abuse or mistreatment."
Id. 1 l2.
ln a supplemental declaration submitted in response to Esmail’s Second Declaration,
escribed the intake process at Kandahar in more detail. He stated that "detainees were
instructed to disrobe" upon am`val, but he "never saw a detainee’s clothing cut off or forcibly
removed" and, although detainees were interviewed right away, detainees were only "on occasion
. . . questioned while naked, before they received their camp unifomrs" rather than after they
dressed. GE 2 1 2. He also noted that he "never observed detainees hooded during this
questioning." Id. dfurther stated that he "did not recall" conducting interviews after l 1200
p.m. and only conducted interviews after 6:00 p.m. if he had follow-up questions. Id. 1 4.
I"inallystated that while he was at Kandahar, he "did not see any holes that could
accommodate burying a man up to his neck in dirt" as Esmail alleged happened to him. Id. 1 5.
Esmail disputes the value of both men’s declarations. Esmail argues that

declaration does not refute all of Esmail’s allegations: it does not address the condition of
Esmail’s nose, nor does it state that'as present at Esmail’s intake at Bagrarn such that
he would necessarily have seen the events that occurred upon Esmail’s arrival or his being
thrown in a ditch used as a toilet shortly afterwards ven admits, Esmail emphasizes,

that he does not remember Esmail specifrcally. JE 59 1 5. Esmail also argues that changes to the

13
-seene=r-

UNCLASSlF|EDl/FOR PUBL|C RELEASE

UNCLASS|FlED//FOR PUBL|C RELEASE

'S'E€RE‘F

SIRs-handwritten edits to indicate that the interrogation first labeled "fourth" was actually
“Znd,” JE 3 at l, "filth” was "3rd," JE 4 at l, and "sixth" was "5th," JE 7 at l-412 U.S. 218, 225-26 (1973)
(holding that a voluntary statement may be used against a defendant in a criminal case without
offending due process, whereas an involuntary statement may not), it will not disregard the
statements Esmail made during his interrogations at Bagrarn, Kandahar, or Guantanamo Bay.
Accordingly, the Court will consider Esmail’s admissions, as well as arguments about the
credibility of particular assertions contained therein, in evaluating whether respondents have met
their burden of proof in making their case that Esmail is lawfully detained by the United States.
B. issues of Fact

The Court next addresses the issues the parties identified as the material facts in dispute.

" Although respondents have not disproved Esmail’s allegations that he was first

subjected to abuse in Afghani custody, any such abuse is less relevant to the Court’s analysis than
abuse by American guards. F actors to consider in evaluating the voluntariness of a statement
include "the time that passes between confessions, the change in place of interrogations, and the
change in identity of the interrogators.” Mohammed, 2009 WL 4884194, at *23 (quoting Oregon
v. Elstad, 470 U.S. 298, 310 (1985)) (intemal quotation mark omitted). Here, all of the
statements were made after Esmail was no longer in Afghani custody and after he had been
transported to a different location where different people interrogated him.

20
-SBGRBT-

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASS\F|EDl/FOR PUBL|C RELEASE

'SB¢RE‘P'
l. Issue One: whether Esmail traveled from Yemen to Afghanistan to receive
military training for jihad at the urging and with the assistance of a known
Al Qaeda recruiter.
a. Respondents’ evidence
Respondents argue that Esmail’s admissions, and some additional evidence that
corroborates them, are sufficient for the Court to find that Esmail traveled from Yemen to
Afghanistan at the urging of an Al Qaeda recruiter and for the purpose of training for jihad. They
point to several SIRs of Esmail’s interrogations at Bagram in late January 2002.‘° Collectively,
they indicate that Esmail told his interrogators that an individual named Abu Khalud, who was
affiliated with A1 Qaeda, arranged Esmail’s travel to Afghanistan and that Esmail went to

Afghanistan for the purpose of preparing for jihad in Chechnya. See .lE 2 at 1 ("[Esmail] entered

Afghan'istan approximately two years ago in order tojoin the Chechenjihad."); JE 6 at 1 ("Abu

'° Esmail argues that the Court should not consider the statements in the SIRs to be

the equivalent of testimony because (l) there are indications in the record that the SIRs are

<2) in some instances an IIR and SIR purportedly

based on the same interrogation contain different or even conflicting inforrnation, and (3)
accordin to declaration, they were written by unidentified personnel based on
otes, which are not available. See JE 59 1[ 8 ("l took notes during the interviews

and then created an intelligence report recounting the information gathered. 1 did not keep my
notes after the intelligence report was completed. The SIRs [submitted in this case] were
prepared by other personnel from the information contained in my reports."). The Court does not
disagree that there are legitimate cn`tiques to be made about the forms of the evidence before it.
But the Court must accept these atypical types of evidence in order to resolve this case.
Furthermore, Esmail’s specific critiques fail to persuade the Court to discount this evidence in
particular, First, that an SIR lacks certain details does not make the infonnation it does include
inaccurate. Second, none of the minor discrepancies to which Esmail points-which concem
topics such as the source of information about who paid for Esmail’s travel and whether Esmail
knew how the man who met him in Pakistan to assist with the next leg of his trip identified
Esmail-are sufficiently important to have bearing on the Court’s determinations regarding the
main, relevant facts. Finally, that the SIRs were transcribed from reports may make
small errors likely but similarly does not call into serious question the accuracy of the reporting
of Esmail’s most significant admissions

21
-.vee~ica-i~

UNCLASSlFlEDl/FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

-S'E€'R'E‘F'

Khalid made travel arrangements for [Esmail]."); JE 8 at 1 ("[Esrnail] believed [Abu] Khalud
supported Al-Qaeda and the jihad against America."). `

Respondents highlight that in the FD-302 of interrogation of Esmail at Kandahar
in late February 2002, which is the longest and most detailed of the interview sumrnaries, Esmail
is reported to have said that he met Abu Khalud at a mosque attached to an Islamic school in
Taiz, Yemen and that "[h]e believed [Abu] Khalud supported Al~Qaeda and the jihad against
America." JE 8 at l. Esmail went on to explain that he "felt angered" when Abu Khalud told
him "that the Russians were invading Chechnya and innocent civilians were being killed,” so he
"decided to go to Chech[nya] to help the civilians fight back." Id. at 2. Because Abu Khalud
"explained that [Esmail] should first go to Afghanistan where he could receive the proper
military training," Esmail gave Abu Khalud his passport and awaited a phone call with
instructions regarding his departure. Id. Esmail ultimately departed for Afghanistan from Sanaa,
Yemen in winter 1999. Id.

As noted above, another Guantanamo Bay detainee told his interrogators certain details
about Abu Khalud‘s background that are consistent with information Esmail provided in his
interviews, 0f note here. respondents argue, is that detainee’s confirmation that Abu Khalud was
an Al Qaeda "facilitator," or someone who helped others travel to Afghanistan. JE 31 at 3.

The Court finds that Esmail traveled to Afghanistan with the assistance of Abu Khalud, a
member of Al Qaeda. The Court has considered Esmail‘s several arguments regarding this issue
and these particular statements but, for the reasons described immediately below, is not

convinced otherwise by any of them.

22
-eeekz'r

UNCLAS$|F|ED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

-SE€RE‘F'
b. Petitioner’s response

Esmail first responds to respondents’ contentions as to this issue by arguing that his
motive for traveling to Afghanistan two years before being detained is not relevant to the
ultimate question of whether he was part of Al Qaeda's command structure at the time he was
taken into custody.

The Court does not accept this logic. Although Esmail’s motive for traveling to
Afghanistan cannot alone prove respondents’ case, it is not irrelevant to the analysis the Court
must undertake. Esmail’s knowledge of Al Qaeda's role in his trip and activities in Afghanistan,
upon which the initial impetus for his travel can shed light, are among the issues the parties
dispute. Accordingly, the Court will not ignore evidence relevant to Esmail’s reasons for leaving
Yemen,

Next, Esmail asserts that his true reason for making the trip to Afghanistan appears in an
SIR of an interview of Esmail at Guantanamo Bay as well as in his First
Declaration, The declaration states simply that after graduation from high school, Esmail "was in
love with a girl in Yemen, but [he] was not able to marry her" so he "decided to leave Yemen."
JE 24 11 5. The sia explains in mere detail that Esmail had been in inve with a girl-
-but, in part because Esmail told a 
_iv$f¢ad- PE 9 at 2- Wh¢n 

_ Esmail was "embarrassed and heart-broken," left for "an Islamic school in another
part of Yemen," and from there went to Afghanistan. Id.

The Court has no basis to disbelieve these allegations and therefore will accept them as
true. They only explain, however, Esmail’s desire to leave his hometown or perhaps his home

23
-ssenii=r-

UNCLASSlF|ED//FOR F'UBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

H‘E€REP

country. They do not explain why he chose to go to Afghanistan rather than to some other
destination or why he accepted the assistance of Abu Khalud.

Third, Esmail argues that even if his motive for traveling to Afghanistan had to do with
jihad, his interest was in Chechnya, not in fighting the United States. insofar as Esmail’s
statement that he "believed" Abu Khalud supported A1 Qaeda and the jihad against the United
States, JE 8 at l, suggests that his intent was to join Al Qaeda, Esmail contends that the statement
is (l) uncorroborated by any other information in the record and (2) not significant because of
statements elsewhere that he refused to join Al Qaeda. See JE 7 at 1 (SlR reporting that Esmail
stated he "was, indeed approached by Abu Khoulud to join Al Qaida, [but Esmail] claims that he
refused"); JE 13 atl (FD-302 dated january 2003 reporting that Esmail "stated he has never been
asked to join Al Qaeda and, if he had been asked, he would have refused.").

Just as the resolution of this issue cannot alone support a finding that respondents have
met their burden of demonstrating that Esmail is lawfully detained, it cannot alone defeat their
attempt to do so. The Court will accept Esmail’s assertion that he did not leave Yemen with the
intent to fight the United States, but it will go on to consider whether Esmail nevertheless
ultimately did do so. See Al-Adahi v. 0bama, »~ F. Supp. 2d -, 2010 WL 811280, at *7
(D.D.C. March lO, 2010) ("['l`]he Govemment need not show that a petitioner knew or intended
from the moment his joumey began that it would end in al-Qaida and/or Taliban membership. lt
is both possible and probable that an individual would obtain such knowledge or form such intent
over the course of a joumey, as training and indoctrination are undertaken and political views are
crystallized. The fact that an individual may have been initially motivated to travel abroad for
innocent reasons. or that an individual’s knowledge or intent was less than clear at the inception

24
-seeki.=i=-

UNCLASSlF|ED//FOR PUBL|C RELEASE

 

UNCLASS\F|ED//FOR PUBL|C RELEASE

"SEC'RE¥

of his journey, does not defeat the Goverrunent’s case." (intemal citations omitted)). The
infonnation in Esmail’s statements suggests that he knew at the time he began his trip to
Afghanistan that he was doing so with the assistance of members of Al Qaeda and that Al Qaeda
was a militant group. Even if Esmail at some point refused to join Al Qaeda, his actions in
Afghanistan are far more important than any isolated statement of intent in reaching a decision in
this case.
Fourth, Esmail argues that the statement of ISN 1457 corroborating the contention that
Abu Khalud was a facilitator is not as helpful to respondents’ case as they suggest. Esrnail notes
that ISN 1457 said that Abu Khalud was a facilitator from 1995 to 1997, JE 31 at 2, but the
parties agree that Esmail did not go to Afghanistan until 1999. Furthermore, that Esmail
\ mentioned and knew some details about Abu Khalud is consistent with, Esmail argues, his
having met or heard about Abu Khalud while in Afghanistan. Under this theory, Esmail used
information he had acquired about Abu Khalud to fabricate the story he told and thereby appease
his interrogators.

First, the Court finds Esmail’s statements about Abu Khalud’s assistance with his trip,
which are fairly detailed and are based upon personal knowledge, more persuasive than ISN
l457’s assertions about Abu Khalud’s general actions over the course of several years. Second,
the Court has already rejected the notion that Esmail‘s statement were coerced. lt will not now
assume that a particular admission is false solely because there is another plausible way Esmail

could have leamed some of the details he recited.

25

UNCLASS|FlED//FOR PUBL|C RELEASE

 

UNCLASSlF|ED/IFOR PUBL|C RELEASE

*SBOREF
2. issue Two: Whether Esmail received military training at Al Qaeda’s Al
Farouq training camp and at the Malek training camp and stayed at known
Al Qaeda guesthouses between his training camp sessions.

Respondents contend that while in Afghanistan, Esmail attended two military training

camps and stayed at Al Qaeda guesthouses.
a. Training camps

Again, respondents rely on Esmail’s statements to show that he received military training
as well as other evidence to corroborate information in Esmail’s admissions about the training
camps and the courses offered at them. Esmail repeatedly told his interrogators that he attended
training courses at the Al Farouq training camp, see, e.g., .|E 2 at 1; JE 6 at 1; JE 9 at 2, the
Malek training carnp, JE 2 at 1; JE 8 at 4; JE 9 at 2; JE 10 at 2, and the Asil location of the A1
Farouq camp, JE 2 at 1', .|E 8 at 4. He stated that his courses covered topics including light
weapons, rocket propelled grenades, machine guns, explosives, topography, antiaircratt weapons,
and mines. JE 2 at l; JE 6 at 1; JE 8 at 4; JE 9 at 2; JE 10 at 2. Esmail named a variety of
specific weapons he leamed to use. See, e.g., JE 2 at 1 (naming PK machine gun); JE 6 at 1
(naming Kalishnikov ritles); JE 8 at 4 (naming surface-to-air SAM-7 weapons)." Esmail’s First
Declaration admits the receipt of "some weapons training” at the Al Farouq camp and the Asil

loootion ofrhot oomp. JE 24 1111 10, 13.

Respondents have also submitted the declaration of an intelligence analyst with the

" Respondents also note, for the purpose of emphasizing the credibility of Esmail’s

statements, the detail with which he was able to discuss weapons. When an interrogator at
Guantanamo Bay showed Esmail photographs of several kinds of mines in June 2004, Esmail
made specific comments about the differences between one of them and a mine he learned to use
at training. JE 19 at 3 ("It did not have the spikes and the top portion was longer. The mine is
set-up by tying a wire from the mine to a tree or something similar.").

26
'SBCRB'?'

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

"BE€REi`-'

Defense intelligence Agency ("DIA") that provides information about terrorist training camps.

JE 25. The DIA indicates that

1

 

'd-afl

 

Id. The DlA’s declaration does not name the Malek training camp, but it does

ms generally that  
_ ld- 314-

Another detainee at Guantanamo Bay, ISN 2, made statements about Al Farouq, reported

in an FD-302, that are consistent with Esmail‘s description of the training he received. JE 29.
ISN 2 stated that "[a]l1 students that take the basic training class at A1 Farouq get the same type
of training," which consists of two weeks each of "weapons training," "basic commando course,”
“topography," and "explosives." Id. at l. Atter basic training, ISN 2 reported, students can “sign
up for advanced training," "go home," or "go to the front line and fight Jihad." Id. at l-2.

Esmail does not now deny that he attended A1 Farouq."' lnstead, he offers reasons that

'° He does deny attending the Malek training carnp. JE 24 26; JE 60 at 4 (re ort of
statement at CSRT hearing that Esmail "never went to Malek").

    
 

Because whether Esmail received any training in addition to that to which he admits

27
-SEGHE*I"

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

UNCLASS|FlED//FOR PUBL|C RELEASE

"OE€R'.EF

his participation in training courses do not prove that he was part of Al Qaeda.
First, Esmail asserts that he did not know that the training sessions he was attending were
sponsored by Al Qaeda. In his First Declaration, he states:
1 had no idea at the time whether the al Farouq camp had anything to do with
Osaxna bin Laden or al Qaeda. No one asked me whether I was a member of al
Qaeda or the Taliban before letting me get the training You did not have to be a

member of any particular group to participate. . . .No one ever tried to recruit me
to be a fighter for the Taliban or to become a member of al Qaeda or any other

group.
JE 24 1 l1. These assertions are consistent with statements reported in an FD-302 h'om February
2003 and in thc sutrunary of the CSR'l` proceedings, in which Esmail contended that he did not
know for several months after beginning training that Al Qaeda was responsible for the courses.
See JE 14 at 1 ("[Esmail] stated he only found out the name of the organization which supported
the camp after he had been at Al Faroq for seven months."); JE 60 at 5 ("Q: Who did you think
was running the camp when you went for training? A: When 1 got my training 1 don’t know who
was running the place. About five or six months after being there l heard about Al-Qaida. 1
didn’t hear the name Usama Bin Laden for about another five or six months later.").

Respondents rejoin that these assertions are not credible. They point to a statement in an
FD-302 summarizing the interrogation of a different Guantanamo Bay detainee, ISN- that
"all books used in the Faruq camp were marked with ‘Al Qaida."’ JE 28 at 7. This indication
that Al Qaeda was not secretive about its role in rtmning the Al Farouq training camp,

respondents reason, refutes the idea that Esmail could have been ignorant of it. Esmail responds

is not relevant to the outcome of this case, the Court makes no finding as to Esmail’s attendance
at Malek.

28

UNCLASSlFlEDI/FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

'SE€RE‘F~

that the statement is a single piece of hearsay describing the situation at a different location of the
camp than Esmail attended; therefore, Esmail assens, it does not demonstrate that Esmail
observed any indication that his training was sponsored by Al Qaeda.

Second, Esmail argues that attendance at Al Farouq was not lirnited to members of Al

Qaeda. The DIA declaration on which respondents rely, Esmail notes, includes a statement that

some Al Pewvq veineee had only
_ 11~: 25 at 1. Funhenn@r¢, ISN 1457 r¢ponedty stated during a 2004

interrogation that "everyone attended Al Farouk," JE 91 at 6,‘° which, according to Esmail,
means that even individuals without Al Qaeda connections were welcome. 'l`o this point,
respondents rejoin that ISN l457’s reference to “everyone" referred only to all the people about
which lSN 1457 had been asked over the course of his interrogation.

Although the parties make much of this second part of Esmail’s argument, the Court sees
no need to resolve the general question of who attended Al Qaeda training camps. Only Esmail’s
actions and knowledge are significant to the outcome of this case. lt is undisputed that Esmail
attended military training courses at two locations of Al Qaeda’s Al Farouq training camp. lt
would require a suspension of disbelief for the Court to find that Esmail was not aware while
attending these courses that Al Qaeda ran them. By his own admission in his First Declaration,
Esmail spent over a month in training. Based on his statements to interrogators, the Court

suspects that estimate is an understatement See, e.g., JE 3 at l ("[Esmail] has received much

'° Although, as noted, Esmail argues primarily that the Court should disregard all

statements of ISN 1457, he asserts that if the Court chooses to consider information of which this
detainee is the source where that information benefits respondents, the Court must also consider
this piece of evidence that benefits Esmail,

29
*S'B€RE'F

UNCLASSlFlED//FOR F’UBLlC RELEASE

l________________

UNCLASSlF|ED//FOR PUBL|C RELEASE

-€Eeli-£-"l`-

more training tha[n] the average fighter in Afghanistan."); JE 8 at 4 ("The training [at Al Farouq]
was four months in duration."). As respondents note, the purpose of training camps, beyond
teaching skills to be used in warfare, was indoctrination. JE 25 at 2. lt is simply not believable
that at no time during Esmail’s several courses did the subject of against whom or for what
purpose the trainees might fight arise. "Ihe Court therefore finds that Esmail knowingly received
instruction from Al Qaeda.z°
b. Al Qaeda guesthouses

Respondents argue that Esmail stayed at Al Qaeda guesthouses while in Afghanistan and
that this fact supports the proposition that Esmail was part of Al Qaeda. Again, their evidence
comes largely from Esmail’s own admissions They point to Esmail‘s statement that when he
first arrived in Kandahar after traveling from Yemen, he was taken to a guesthouse where Abu
Khalud was awaiting him. JE 8 at 3. Esmail noted that the guesthouse was "[d]iagonally across
the street from” the Haji Habash Mosque. Id. Respondents contend that Esmail must have been
referring to the Haji Habash guesthouse, described by the DIA as "a transition point
_ for individuals going to train at various training carnps,
J'E 27 at 3; see also JE 90 at 2 (FD~302 of an interrogation of ISN 1457 reporting that the
detainee stated that "Hajji Habbash [guesthouse] was close to the Hajji Habbash mosque").

Respondents also rely on Esmail’s statements that he stayed at the Azarn guesthouse in

’° At least one other member of this Court has reached a similar conclusion In his

decision in Anam v. 0bama, - F. Supp. 2d -, 2010 WL 58965 (D.D.C. Jan. 6, 20l0), Judge
Hogan found that a petitioner who spent twenty-five days at Al Farouq "must have known that
al-Farouq was an al-Qaida weapons training camp. Petitioner was trained to fight. He leamed to
use multiple firearms and received theoretical instruction on [rocket propelled grenades].
Certainly he realized he was not being prepared for charitable work." Id. at *12.

30
-SE€REFF'

UNCLASS|F|ED/IFOR PUBL|C RELEASE

l_______________

UNCLASSlF|EDI/FOR PU BLlC RELEASE

"BB€&*I`*'

Kabul and the Najma Al-Jihad guesthouse in Jalalabad following September ll, 2001. JE 8 at 5.

A¢e<>rdins w the DIA»  
  JE 27 at 2. Esmail reportedly stated that he saw Usama bin

Laden enter the Najma Al Jihad guesthouse. JE 8 at 6.

In his First Declaration, Esmail admits to staying "at several guesthouses in Afghanistan,"
though he specifically disavows having stayed at any guesthouse in Jalalabad, maintaining that he
“told [his] interrogators that [he] stayed at Najeima al Jihad guesthouse in order to avoid torture."

JE 24 11 28. But he asserts that he "never stayed in any guesthouse that [he] knew was run by
Osama bin Laden or al Qaeda.” ld. Furthermore, he contends that respondents have no evidence
that only members of Al Qaeda were permitted to be guests. As to the Haji Habbash guesthouse
in particular, Esmail stated while at Bagram that "[t]he guesthouse was open to anyone that
needed a place to stay.” JE 8 at 3. This assertion is corroborated, Esmail argues, by ISN 1457,
who reportedly stated that "Hajji Habbash was for everyone, new, old, coming to or leaving

Afghanistan, everyone stayed at the Hajji Habbash guesthouse.” JE 90 at 2.

Respondents counter that the DIA has concluded that
_ 15 27 at 3-

The Court infers from the record that Esmail stayed at the Haji Habbash guesthouse. The

Court finds it more likely than not that he stayed at other Al Qaeda guesthouses as well.”'

" As explained in the discussion of issue Four, the parties dispute whether Esmail

willingly went to Jalalabad after September 1 l, 2001 . Because, for the reasons described below,
the Court finds more credible the version of events that includes Esmail’s having chosen to go to
.lalalabad, the Court also finds it more likely than not that he stayed at the Najma Al Jihad

31
*SE€'RE‘P'

UNCLASS|FlEDl/FOR PUBL|C RELEASE

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

"SEER£?

Although respondents have not convincingly argued that every person who stayed at an A| Qaeda
guesthouse was a member of Al Qaeda, it strains credulity to ask the Court to believe that after
two years of intermittently residing at guesthouses-to which he was first led by a member of Al
Qaeda~and attending training camps, Esmail did not know that he was staying at locations
affiliated with Al Qaeda.

3. Issue 'l`hree: Whether Esmail attended the Institute of Islamic/Arabic
Studies, which was directed by a high-ranking Al Qaeda leader.

Respondents next argue that Esmail attended an Al Qaeda-affiliated academic institute.
Esmail stated during several interrogations that he spent a number of months at this institution,
called the institute for lslarnic/Arabic Studies. JE 2 at 1 (“Then [Esmail] went to Kandahar and
studied at the school for Is[la]mic studies for four months."); JE 8 at 4 ("[Esmail decided to stay
at the guesthouse to attend a four (4) month religious studies semester at the Islamic institute
across the street."); JE 9 at 2 (“[Esmail] advised that he went to the Qandahar institute for
Islamic [S]tudies . . . to study [A]rabic and Islamic law.").” An SIR of an interrogation of

another detainee provides more information about the lnstitute: "'I`he mission of the institute was

guesthouse there.

22

 

UNCLASSlFlED//FOR PUBL|C RELEASE

UNCLASSlFlED//FOR PUBL|C RELEASE

'SB€REF

to issue religious fatwa[s], teach the Koran and the Hadith, and to indoctrinate the young students
about going to paradise if they give their lives for the Muslim cause." JE 34 at 2. Significantly,
this detainee also reportedly stated that “[t]he Islamic lnstitute was financed directly by Usama
bin Laden." Id. Furthermore, "Abu Hafs Al- Mauritania was the religious leader for the lslarnic
school in Qandahar." Id. at l; see also JE 32 at 2 (IlR reporting that "the [Institute for lslamic
Studies] director was Abu Hafs ((Al Mauritani))"). According to an IIR submitted by
respondents, Abu Hafs was "the Sharia group committee leader of Al Qaida.” .|E 37 at 2.

Esmail contests the conclusions respondents draw from his actions. He argues that his
attendance at the lnstitute is consistent with, and evidence of only, his devotion to religious
Studies. See JE 24 ‘|[ 4, 9 ("My studies [in high school] focused on religion and the Arabic
language . . . . 1 planned to attend university and continue my studies so that 1 could become a
teacher of Arabic. . . . In each city [in Afghanistan], I stayed in a guesthouse, read books, and
studied the Koran and other Islamic texts."); JE 8 at 4 ("[Esmail] did not recall any discussions
[at the Institute] relating to Al-Qaeda orjihad against the United States."). Esmail also argues
that Abu Hafs, the Al Qaeda member who ran the Institute, held beliefs that contradicted those of
Usama bin Laden. See PE 14 at 3 (excerpt from 9/1 l Commission Report indicating that "Abu
Hafs the Mauritanian reportedly even wrote Bin Ladin a message basing opposition to the attacks
on the Qur’an"); JE 35 at 2 (llR reporting that a Guantanamo detainee had heard Abu Hafs
"talking about how wrong Usama ((bin Laden)) was for attacking the United States"). Esmail
makes no assertions about his personal communication with Abu Hafs, but he presumably means

to suggest that students at the Institute were not taught to blindly follow Usama bin Laden.

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

"BE€RE¥'

Indeed, Esmail asserts that he did not know that Usama bin Laden provided financial support to
the Institute; an lIR based on an interrogation of Esmail reports that he "stated that monetary
support for the Islamic institute came from the Saudis.” JE 10 at 2.

As to the arguments regarding Abu Hafs, respondents rejoin that the disagreement to
which Esmail refers occurred after September l 1, 2001 , by which time Esmail had already left
the institute. Respondents presumably mean to suggest that Esmail could well have been
indoctrinated before Abu Hafs had reason to question Usama bin Laden’s leadership.

The basic fact is undisputed: Esmail attended the Institute for lslatnic/Arabic Studies in
Kandahar. Although Esmail may have believed he was receiving standard religious instruction,
the Cotn‘t infers, given that the institute was sponsored and led by key Al Qaeda figures, that
students there were taught Islamic doctrine in a manner twisted to serve the purposes of Al
Qaeda. But study of particular beliefs is not equivalent to the adoption of those beliefs; although
attendance at the institute is certainly consistent with becoming a part of Al Qaeda, Esmail’s
actions after attending the institute are more probative of whether he actually did so.

4. lssue Four: Whether after September 1 l, Esmail associated with Al Qaeda
|eadership, fought at the Battle of Tora Bora, and was captured while
retreating from the battle.

The parties do not dispute that Esmail was in Kandahar on September ll, 2001 . They

also agree that after the attacks on that date, he went to Kabul. They disagree as to the
significance of Esmail’s decision to go to Kabul and as to what occurred next.

a. Respondent’s version of events

Respondents view Esmail’s choice to go from Kandahar to Kabul after leaming of the

34

UNCLASSlF|ED//FOR FUBL|C RELEASE

l_________________

UNCLASS|F|ED//FOR PUBL|C RELEASE

*SE€RE‘P'

September ll attacks as evidence that Esmail did not intend, despite what he told his
interrogators, to leave Afghanistan for Yemen, See JE 8 at 5 (reporting that Esmail told his
interrogator that aher the "attacks in the United States," he "desired to go back to Yemen"); JE
24 11 14 ("Before September ll, 2001 , I decided to retum to Yemen and to go back home. . . . I
was preparing to return when the September ll attack on the United States occurred, and this
made me want to speed up my efforts to leave Afghanistan."). Respondents note that Kandahar
is close to Quetta, Pakistan, and that Esmail had entered Afghanistan by traveling from Quetta to
Kandahar. See JE 6 (SIR reporting Esmail’s description of his travel route from Yemen to
Afghanistan). Rather than going east to Pakistan, respondents emphasize, Esmail traveled north
to Kabul, thereby remaining in Afghanistan.

As to Esmail‘s actions afier arriving in Kabul, respondents again base their allegations on
Esmail‘s statements. They assert that Esmail first spent a week at the Azam guesthouse in
Kabul. JE 8 at 5. Then he allegedly stayed at the Najim Al Jihad guesthouse in Jalalabad. Id.;
JE 9 at 3. Respondents assert that Esmail saw Usama bin Laden visit that guesthouse. JE 7 at l
(SlR reporting that Esmail "last saw [Usama bin Laden] approximately 2 weeks before Ramadan
at Najm al Jihad guesthouse"); JE 68 at 2 (lIR reporting Esmail’s responses to questions about
seeing Usman bin Laden at the guesthouse in November 200l). Respondents maintain that
Esmail next went to Tora Bora, JE 9 at 3 (FD~B 02 of interrogation of Esmail reporting that
Esmail stated he went from Jalalabad to Tora Bora); JE 14 (FD-302 reporting that Esmail stated
during an interview at Guantanamo Bay that “he was in Tora Bora to hide and denied he was

fighting although he admitted he had narrowly missed being shot by a tank"), which was the site

35

UNCLA$S|FlED//FOR PUBL|C RELEASE

 

UNCLASSlF|ED//FOR PUBL|C RELEASE

-S!!C@F

of a major battle between Al Qaeda and the United States in December 200l, JE 67 at l-2
(declaration from DIA employee describing Tora Bora, a cave complex, and its bombing by the
United States in December 2001). During his interrogations, Esmail cited danger as an
explanation for his movements, noting that he went to Jalalabad because "Kabul wasn't safe," JE
9 at 3, "the mountains would be safer since the United States was going to bomb .lalalabad,” and
"all of the Arabs were fleeing to Tora Bora because the Afghans wanted to kill or incarcerate
them," JE 8 at 5. He also suggested that he continued to want to retum to Yemen, but could
not-and therefore remained at Tora Bora~because he did not have his passport See JE 9 at 3
(FD-302 reporting that Esmail wanted to go to Yemen and that "[Esmail] didn`t have his
passport and waited in Tora Bora"); JE 68 at 3 (IIR reporting that Esmail stated that he "had
planned to go back to Yemen for the holiday before the l l September 2001 attacks, but [he] lost
[his] passport and [he] could not go").

Esmail was captured, respondents contend, retreating f`rom Tora Bora with two other
men, identified as ISN 549 and ISN 242. See JE l at 1 (Kandahar detention facility intake form
noting that Esmail “surrendered with" two other men, one of who was injured, while
“descend[ing]" from mountains); JE 18 at 5 (|IR reporting that Esmail stated that ISN 549 "was
injured in Tora Bora" and Esmail "assisted [ISN 549] in fleeing Tora Bora"); JE 21 at l (SIR
summarizing interrogation of Esmail in July 2004 reporting that Esmail "stated that he met [ISN
242] while leaving the Tora Bora mountains").

Respondents are unable to point to a piece of evidence directly supporting the contention

that Esmail fought for Al Qaeda at Tora Bora, but they argue that the Court should nevertheless

36

UNCLASSlFIED//FOR PUBL|C RELEASE

l_________________

UNCLASS|F|EDI/FOR PUBL|C RELEASE

-seeize~r-
infer that fact The DIA has indicated that

_ JE 26 at 4, so respondents contend that Esmail‘s presence in the area is
evidence that he was a fighter. Respondents also note that Esmail named a commander at Tora
Bora during his intake in U.S. custody in Kandahar, JE 1 at 2 (Kandahar detention facility intake
form noting that Esmail went "to Tora Bora, [commander] in Tora Bora was Hamz ((Falata))”),
suggesting that he was part of the Al Qaeda forces who fought under this individual.
Furtherrnore, Respondents believe that the two other men with whom Esmail was

apprehended, who are now also detained at Guantanarno Bay, fought at Tora Bora. A report
generated from a database maintained at Guantanamo Bay regarding ISN 549 describes the
detainee as a "Yemeni fighter . . . positioned in the Tora Bora area with 10 other Arabs" who
"was injured in the bombing" and was arrested with Esmail, JE 109 at 2, 3. An IlR summarizing
an interrogation of ISN 549 reports that the detainee followed an order to go to Tora Bora, was
assigned to a particular position, was given a weapon, and was "wounded in the leg by a missile."
.|E 108 at l-2. An IIR of an interrogation of ISN 242 reports that that detainee stated he went to
Tora Bora and was arrested there with Esmail and lSN 549. JE 45 at 5. An SIR of a different
interrogation of ISN 242 reports he stated that he fled from Tora Bora with Esmail and that ISN
549, who was injured, was present. JE 44 at l. Respondents argue that these consistent stories
lead to an inference that Esmail had been fighting at Tora Bora as well and was fleeing with

comrades.

37

UNCLASSlFlEDl/FOR PUBL|C RELEASE

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

"SE€R\E‘P

b. Petitioner’s version of events
Esmail argues that his decision to travel from Kandahar to Kabul does not have the
implications respondents suggest it does. ln his first declaration, Esmail states that before
September ll, 2001. he "had gotten over the woman [he] had wanted to marry” and whose
marriage to another man had prompted his trip away from home. JE 24 11 14. Aiter the
September ll attacks, he intended to retum to Yemen, but he “was delayed in leaving because
[he] wanted to meet and marry the sister of a Pakistani friend of [his]." ld. This delay, Esmail
argues, is not inconsistent with his repeated statements that he wanted to go to Yemen, See, e.g.,
JE 8 at 5 (SIR reporting that Esmail stated he went to Kabul because he “desired to go back to
Yemen" and "hoped to go through Jalalabad, through Pakistan and into Yemen"); JE 60 at 2
(statement at CSRT hearing that "[w]hen [Esmail] went to Kabul, [his] plan was to go back [to
Yemen]"); JE 68 at 3 (lIR dated April 2002 reporting that Esmail stated he “had plarmed to go
back to Yemen for the holiday before the 1 l September 2001 attacks"). Furthermore, Esmail
argues that it was rational to move from Kandahar, the capital of the Taliban regime and a likely
target of attacks by the United States, to Kabul, a city with which Esmail was familiar and which
was less connected to the Ta1iban. There is no indication in the record, Esmail emphasizes, that
he received any order to go to Kabul or went with the intent to fight.
As to what occurred after his arrival in Kabul, Esmail’s story diverges significantly from

the one respondents describe, Esmail asserts that shortly after his retum to Kabul, he "was
kidnapped at a marketplace . . . by men in Taliban clothing who said they were Taliban religious

police." .TE 2411 l 5. These kidnappers then allegedly took Esmail "to a house in a village" that

38

UNCLASSlF|ED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

*Q'E€RE‘F'

he cannot identify, where they held him until mid-December 2001. Id. Esmail maintains that the
kidnappers next took him "to a place in the mountains near the Afghanistan-Pakistan border
where they picked up two other Yemenis." Id. One of these men was wounded. Id. Then the
kidnappers allegedly took Esmail to a prison in Jalalabad, and next a prison in Kabul, before he
was transferred to American custody and brought to Bagram. Id. 1111 16, l7. Esmail notes that he
first explained that these events had occurred at his CSRT hearing, see JE 60 at 2,” when he first
recanted the alleged lies-including about his activities after September 1 l-he had told his
interrogators to avoid torture.
in addition to offering this different version of events, Esmail now specifically recants

some of the statements on which respondents rely. He denies staying at a guesthouse in
Jalalabad, asserting that his statements to the contrary were the product of abuse. PE l, Ex. D 1|
28 ("I never stayed at any guesthouse in Jalalabad. I told my interrogators that l stayed at

Najeima al Jihad guesthouse in order to avoid torture."). He also denies having ever seen Usama

” The summary of Esmail’s statement regarding this issue appears in the hearing

report as follows:

When the attacks took place l was not in Kabul, I was in Kandahar. When I went
to Kabul, my plan was to go back. I was going to go from Kabul back to Yemen
during the hot season They first day I got to Kabul, I went to the market. Some
Afghani people picked me up and said they were security. They drove me to a
city that I didn`t know. 'I`hey took me to a house. I found out l was kidnapped
and the people were not security. The house I stayed in was watched. I was told
if l left they would kill me. From the first attack until the 26th day of Ramadan.
They told me they would take me to a house with Arabs in it. They took me to an
Afghani place in Tora Bora. I stayed there one day and they brought a wounded
person and another guy.

JE 60 at 2.

39

UNClASSlF|ED//FOR PUBLlC RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

'S‘ECRE?'

bin Laden and similarly explains that he fabricated stories about seeing him to prevent
mistreatment. Id. 1 22 (“[T]he Americans beat me until I told them I had seen Osama bin Laden
several times. But that was a lie to stop the beatings. Inever saw him."). Finally, he insists he
"was not a tighter" and "did no fighting at Tora Bora or anywhere else." ld. il 29.
c. Conclusion
The Court is not persuaded by Esmail’s attempt to paint his decision to travel from
Kandahar to Kabul alter September ll as innocent. None of Esmail’s explanations for this
decision is entirely logical or persuasive. He contends he wanted to retum to Yemen along a
route that began in Kabul, but he does not explain what advantage such a route had over leaving
Afghanistan by going from Kandahar to Quetta. He maintains he wanted to meet a possible
bride, but he offers no additional details-such as who his Pakistani friend was, where this
woman was located, or whether he had plans to be introduced to her-to support that assertion.
Finally, he argues that by going to Kabul, he distanced himself from the Taliban; the Court is not
convinced that Esmail actually applied this reasoning, which he does not mention in any
interrogation or declaration, to his decisionrnaking. Furtherrnore, Esmail’s decision to remain in
Afghanistan is suspicious. The Court notes in particular that by staying in an Al Qaeda
guesthouse, Esmail placed himself in the company of Al Qaeda members who were prepared to
engage in military conflict
Regarding what occurred after Esmail arrived in Kabul, Respondents’ version of events is

much more credible than the one Esmail now offers. Respondents’ story is based on the

consistent and logical narrative of Esmail’s travels after going to Kabul that Esmail provided to

40

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASSlF|ED//FOR PUBL|C RELEASE

-SEGRE§`-

his interrogators shortly after the events took place. Esmail’s new story, on the other hand, is not
logical. lt strikes the Court as unlikely that kidnappers would take Esmail, who was allegedly
already captured, from a city or village into mountainous terrain where travel is difficult See .|E

67 at l-2 (declaration of DIA employee describing Tora Bora cave complex as “situated in the

White Mountalns of Eastem Afghanistan" and noting
  Th317 F.3d
339, 343 (D.C. Cir. 2003) (noting in discussing evidence in a civil case in which plaintiff
attempted to prove that a statutory violation had occurred that "we generally draw no distinction
between the probative value of direct and circumstantial evidence" (citations omitted)); United
States v. Gates, 807 F.Zd 1075, 1080 (D.C. Cir. 1986) ("As a general rule, circumstantial
evidence is as pertinent as direct evidence to the establishment of guilt or innocence in a criminal
case." (citations omitted)).

25 The D.C. Circuit has written, in dicta, that evidence that a detainee "attended Al
Qaeda training camps in Afghanistan and visited A1Qaeda guesthouses . . . would seem to
overwhelmingly, if not definitively, justify the govemment’s detention" of that individual Al-
Bihani, 590 F.3d at 873 n.2. The Court need not evaluate the significance of this statement
because the evidence in this case demonstrates that Esmail did more than stay in Al Qaeda
guesthouses and attend Al Qaeda training camps. Because he served as a fighter for Al Qaeda

42
'SE€RE?'

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASSlFlED//FOR PUBL|C RELEASE

~SE€RE‘P'
"receive[d] and execute[d] orders" as a member of Al Qaeda, Gherebi, 609 F. Supp. 2d at 68, the
Court infers from its conclusions about Esmail’s actions that he did act, most significantly by
joining the forces at Tora Bora, at the command of Al Qaeda leaders.
lll. CONCLUSION
For the foregoing reasons, Esmail’s petition for a writ of habeas corpus shall be denied.

An appropriate order accompanies this memorandum opinion.

/\1&¢7) '